           Case 1:19-cv-04297-ER Document 60 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KANNUU PTY LTD.,
                                 Plaintiff,

                   – against –                                    ORDER
                                                              19 Civ. 4297 (ER)
SAMSUNG ELECTRONICS CO., LTD.
and SAMSUNG ELECTRONICS
AMERICA, INC.
                                 Defendants.

RAMOS, D.J.:

         On October 22, 2020, Non-party Netflix, Inc. (“Netflix”) filed a motion to quash

Plaintiff’s third-party subpoenas for documents and testimony. Doc. 58. The Court accepts the

motion to quash and directs Plaintiff to submit any opposition by November 13, 2020, and

Netflix to submit its reply by November 20, 2020. The parties are directed to appear for a

telephonic hearing regarding the motion on November 24, 2020 at 11:00 am. The parties shall

call the Court at (877) 411-9748 at that time and use access code 3029857#.

SO ORDERED.

Dated:    October 23, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
